    Case 6:21-cv-00162-ADA-JCM Document 110-2 Filed 05/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

 JENNILYN SALINAS, et al.,                       :
                                                 :   Case No. 6:21-cv-00162
          Plaintiffs,                            :
                                                 :   JUDGE ALAN D. ALBRIGHT
              v.                                 :
                                                 :   MAG. JUDGE JEFFREY MANSKE
 NANCY PELOSI, et al,                            :
                                                 :
         Defendants.                             :


       ORDER GRANTING DEFENDANT OHIO GOVERNOR MIKE DEWINE’S
           UNOPPOSED MOTION FOR LEAVE TO FILE INSTANTER

       Defendant Ohio Governor Mike DeWine has filed an Unopposed Motion for Leave to File

his Motion to Dismiss (Doc. 88) Instanter.

       After consideration of the Motion and the arguments stated therein, it is the opinion of the

Court that the Motion is well taken and should be granted.

       IT IS THEREFORE ORDERED that the Motion is hereby GRANTED and the Defendant’s

Motion to Dismiss is considered timely filed on May 21, 2021.

       Entered this _______ day of __________, 2021.



                                                     _____________________________
                                                     JEFFREY C. MANSKE
